[Cite as State v. Farris, 2016-Ohio-5527.]

                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                               :      APPEAL NO. C-150567
                                                    TRIAL NO. B-1501652
        Plaintiff-Appellee,                  :
                                                       O P I N I O N.
  vs.                                        :

VICTOR FARRIS,                               :

      Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: August 26, 2016




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Roger W. Kirk, for Defendant-Appellant.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



M OCK , Judge.

       {¶1}    Defendant-appellant Victor Farris was originally charged with

robbery for assaulting his father and stealing money from him. After a bench trial,

he was convicted of only misdemeanor assault. The trial court sentenced him to 180

days in the Hamilton County Justice Center and waived costs. Since he had been

held in jail pending the trial, Farris had already served 173 days by the time he

received his sentence. He served the remaining seven days in the Justice Center

without seeking a stay of his sentence from the trial court.

       {¶2}    Before we can address his assignments of error, we must first

determine whether his appeal is moot. This court lacks jurisdiction to consider the

merits of a case when the sentence has been served voluntarily and no showing of

disability has been made. State v. Berndt, 29 Ohio St. 3d 3, 4, 504 N.E.2d 712 (1987).

Farris argues that his appeal is not moot because he did not serve his sentence

voluntarily and he will suffer collateral consequences as a result of his conviction.

We disagree.

       {¶3}    Generally speaking, “[w]here a defendant, convicted of a criminal

offense, has voluntarily paid the fine or completed the sentence for that offense, an

appeal is moot when no evidence is offered from which an inference can be drawn

that the defendant will suffer some collateral disability or loss of civil rights from

such judgment or conviction.” State v. Wilson, 41 Ohio St. 2d 236, 325 N.E.2d 236

(1975), syllabus. This rule applies only to misdemeanor convictions, as the Ohio

Supreme Court has held that felony convictions result in collateral disabilities as a

matter of law. See State v. Golston, 71 Ohio St. 3d 224, 643 N.E.2d 109 (1994),

syllabus.


                                           2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



       {¶4}    For this court to have jurisdiction over the appeal, Farris must show

that either he did not serve his sentence voluntarily, or that he will suffer come

collateral disability or loss of civil rights. A defendant can show that he did not serve

a sentence voluntarily if (1) he asked the trial court for a stay of the sentence to allow

for the appeal, see City of Cleveland Hts. v. Lewis, 129 Ohio St. 3d 389, 2011-Ohio-

2673, 953 N.E.2d 278, ¶ 23, or (2) he has served the entire sentence prior to his

conviction, precluding him from seeking a stay at the proper time, see State v.

Nelson, 1st Dist. Hamilton No. C-140352, 2015-Ohio-660, ¶ 6, citing State v. Benson,

29 Ohio App. 3d 109, 110, 504 N.E.2d 77 (10th Dist.1986).

       {¶5}    Since Farris did not ask the trial court for a stay, he has attempted to

argue that he served his sentence involuntarily prior to his conviction pursuant to

Nelson. But, in Nelson, the defendant had served the entire sentence prior to the

conviction that was the subject of the appeal. As this court noted,

       a criminal defendant's misdemeanor appeal is not moot where the

       record demonstrates that the defendant was imprisoned pending the

       outcome of the proceedings on the charges for which he was held, the

       trial court sentenced the defendant to time served, and the defendant

       did not otherwise voluntarily complete any other part of his sentence.

(Emphasis added.) Nelson at ¶ 6. In contrast, Farris had not served his entire

sentence and could have sought a stay of his sentence before he completed it.

Therefore, Nelson does not apply to this case.

       {¶6}    In the alternative, Farris argues that he will suffer collateral

consequences as a result of his conviction. But Farris has not cited any particular

consequence that he will actually suffer as a result of his conviction in this case. He

does argue that the conviction might impact his postrelease control that arose from a
                                            3
                      O HIO F IRST D ISTRICT C OURT OF A PPEALS



2005 conviction for robbery. But Farris has presented no evidence that he was

actually on postrelease control as a result of that conviction.

       {¶7}       Farris also argued generally that there are 199 separate statutory

consequences that could result from this conviction. But he has not demonstrated

that any of those will actually impact him. In fact, as a result of his 2005 robbery

conviction, he was already subject to all but one of those statutory consequences. And

the only one to which he was not already subject does not apply to him because it relates

to a child-custody statute and would only apply if “the victim of the [assault was] the

child [who is the subject of the custody proceedings], a sibling of the child, or another

child who lived in the parent's household at the time of the offense.”           See R.C.

2151.419(A)(2).     Since the victim of Farris’s assault was his father, that statutory

consequence would not apply.

       {¶8}       Since Farris has served his sentence in this case, and has not shown that

he did so involuntarily or that he will actually suffer a collateral consequence from his

conviction, we are without jurisdiction to consider his appeal. The appeal is dismissed.

                                                                        Appeal dismissed.

HENDON, P.J., and CUNNINGHAM, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                             4